1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRUCE LEE GIPSON,                            Case No. EDCV 19-474-R (KK)
11                               Petitioner,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    WEST VALLEY DETENTION                        UNITED STATES MAGISTRATE
      CENTER,                                      JUDGE
14
15                               Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Petition for a Writ of Habeas Corpus, the records on file, and the Report and
20   Recommendation of the United States Magistrate Judge. No objections have been
21   filed. The Court accepts the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action without prejudice.
24
25   Dated: September 25, 2019
                                               HONORABLE R. GARY KLAUSNER
26                                             United States District Judge
27
28
